Order entered September 13, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00428-CV

                   MARCUS JARROD PAYNE, Appellant

                                      V.

                      STACY ELEY (PAYNE), Appellee

              On Appeal from the 303rd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DF-20-00663

                                   ORDER

      Before the Court is court reporter Donna Kindle’s September 7, 2021

request for an extension of time to file the reporter’s record. We GRANT the

request and ORDER the reporter’s record filed by October 11, 2021.

                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE